ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
CACI Technologies, Inc.                      )      ASBCA No. 60610
                                             )
Under Contract No. DAAB07-03-D-C214          )

APPEARANCES FOR THE APPELLANT:                       J. William Koegel, Jr., Esq.
                                                       General Counsel
                                                     Elizabeth M. Gill, Esq.
                                                       Deputy General Counsel

APPEARANCES FOR THE GOVERNMENT:                      E. Michael Chiaparas, Esq.
                                                      DCMA Chief Trial Attorney
                                                     Cara A. Wulf, Esq.
                                                      Trial Attorney
                                                      Defense Contract Management Agency
                                                      Boston, MA

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 30 August 2017




                                                  Administrative Judge
                                                  Chairman
                                                  Armed Services Board
                                                  of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed Services
Board of Contract Appeals in ASBCA No. 60610, Appeal of CACI Technologies, Inc., rendered
in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals